DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10,493,289. Although the claims at issue are not identical, they are not patentably distinct from each other because both discloses a therapeutic medical device comprising: at least one sensor interface configured to receive electrocardiogram (ECG) data indicative of cardiac activity of a patient; at least one therapy delivery device; a first processor coupled to the at least one therapy delivery device and being configured to receive an arrhythmia detection signal, and control, in response to receipt of the arrhythmia detection signal, the at least one therapy delivery device to deliver treatment to the patient; and a second processor distinct from the first processor, the second processor being coupled to the at least one sensor interface and being configured to receive processed ECG data from the at least one sensor interface, process the ECG data to detect an arrhythmia condition of the patient, and identify a time to deliver treatment, and transmit, in response to detection of the arrhythmia condition and identification of the time to deliver treatment, the arrhythmia detection signal to the first processor to cause the first processor to control the at least one therapy delivery device to deliver treatment to the patient at the identified time.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31-41 of U.S. Patent No. 8,904,214. Although the claims at issue are not identical, they are not patentably distinct from each other because both discloses a therapeutic medical device comprising: at least one sensor interface configured to receive electrocardiogram (ECG) data indicative of cardiac activity of a patient; at least one therapy delivery device; a first processor configured to receive an event signal and a second processor distinct from the first processor, the second processor being coupled to the at least one sensor interface and being configured to receive processed ECG data from the at least one sensor interface and control the actions of the first processor.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 9,454,219. Although the claims at issue are not identical, they are not patentably distinct from each other because both discloses a medical device comprising: at least one cardiac sensor to sense cardiac data of a patient and a first and second processor, with the first coupled to the at least one cardiac sensor and configured to receive cardiac data sensed by the at least one cardiac sensor and the second processor configured to monitor a condition of the patient based on at least the cardiac data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792